Case: 17-60206      Document: 00514238241         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-60206                                 FILED
                                  Summary Calendar                       November 15, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LINDSEY AMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CR-85-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Lindsey Amos appeals the sentence imposed following his guilty plea
conviction of breaking and entering into the dwelling house of another with the
intent to commit larceny therein, in violation of 18 U.S.C. § 1153 and MISS.
CODE ANN. § 97-17-23.          He argues that his 72-month, above-guidelines
sentence is substantively unreasonable because it is greater than necessary to
meet the goals of 18 U.S.C. § 3553(a). He contends that the district court gave


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60206     Document: 00514238241     Page: 2   Date Filed: 11/15/2017


                                  No. 17-60206

too much weight to his criminal history in light of the nature of the offense. He
also contends that the sentence is unreasonable in light of the facts that the
Government requested a guidelines sentence and the presentence report
recommended a downward departure.
      We review the “substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). The record reflects that the district court properly considered the
guidelines range, the statutory penalties, the § 3553(a) factors, the facts set
forth in the presentence report, and the parties’ arguments at sentencing. The
district court considered Amos’s prior convictions in the context of the § 3553(a)
factors, specifically his history and characteristics and the need to deter
criminal conduct, to provide just punishment, to protect the public, and to
promote respect for the law. See § 3553(a)(1), (2). Although Amos’s 72-month
sentence is 36 months greater than the top of the guidelines range, this court
has upheld variances considerably greater than the increase to his sentence.
See, e.g., United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      Amos’s arguments do not show a clear error of judgment on the district
court’s part in balancing the § 3553(a) factors; instead, they constitute a mere
disagreement with the district court’s weighing of those factors. Given the
significant deference that is due to a district court’s consideration of the
§ 3553(a) factors and the district court’s reasons for its sentencing decision,
Amos has not demonstrated that his sentence is substantively unreasonable.
See Gall, 552 U.S. at 50-53; United States v. Broussard, 669 F.3d 537, 551 (5th
Cir. 2012).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2